Exhibit 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED, 
OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND
SUCH STATE SECURITIES LAWS.

 

 

COMMUNICATION INTELLIGENCE CORPORATION

 

Convertible Promissory Note
due October 28, 2007

 

No. CN-04-

$

Dated: October 28, 2004

 

 

For value received, COMMUNICATION INTELLIGENCE CORPORATION, a Delaware
corporation (the “Maker”), hereby promises to pay to the order of
                                               (together with its successors,
representatives, and permitted assigns, the “Holder”), in accordance with the
terms hereinafter provided, the principal amount of
                                                
($                            ), together with interest thereon.  Concurrently
with the issuance of this Note, the Maker is issuing separate notes (the “Other
Notes”) to separate purchasers (the “Other Holders”) pursuant to the Purchase
Agreement (as defined in Section 1.1 hereof).

 

All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder first set forth above or at such other place as the Holder may designate
from time to time in writing to the Maker or by wire transfer of funds to the
Holder’s account, instructions for which are attached hereto as Exhibit A.  The
outstanding principal balance of this Note, plus all accrued but unpaid
interest, shall be due and payable on October 28, 2007 (the “Maturity Date”) or
at such earlier time as provided herein.

 

ARTICLE I

 

Section 1.1                                      Purchase Agreement.  This Note
has been executed and delivered pursuant to the Note and Warrant Purchase
Agreement dated as of October 28, 2004 (the “Purchase Agreement”) by and among
the Maker and the purchasers listed therein.  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth for such terms in the
Purchase Agreement.

 

--------------------------------------------------------------------------------


 

Section 1.2                                      Interest; Payment of Interest. 
Beginning on the issuance date of this Note (the “Issuance Date”), the
outstanding principal balance of this Note shall bear interest, in arrears, at a
rate per annum equal to seven percent (7%), payable semi-annually at the option
of the Maker in cash or in registered shares of the Maker’s common stock, par
value $0.01 per share (the “Common Stock”).  The number of shares of registered
Common Stock to be issued as payment of accrued and unpaid interest shall be
determined by dividing (a) the total amount of accrued and unpaid interest to be
converted into Common Stock by (b) the average of the Volume Weighted Average
Prices (as defined in Section 3.2(c) hereof) of the Common Stock for the ten
(10) Trading Days prior to the date such interest payment is due.  Interest
shall be computed on the basis of a 360-day year of twelve (12) 30-day months
and shall accrue commencing on the Issuance Date.  Furthermore, upon the
occurrence of an Event of Default (as defined in Section 2.1 hereof), then to
the extent permitted by law, the Maker will pay interest to the Holder, payable
on demand, on the outstanding principal balance of the Note from the date of the
Event of Default until such Event of Default is cured at the rate of the lesser
of ten percent (10%) and the maximum applicable legal rate per annum.

 

Section 1.3                                      Payment on Non-Business Days. 
Whenever any payment to be made shall be due on a Saturday, Sunday or a public
holiday under the laws of the State of New York, such payment shall be due on
the next succeeding business day and such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.

 

Section 1.4                                      Transfer.  This Note may be
transferred or sold, subject to the provisions of Section 4.8 of this Note, or
pledged, hypothecated or otherwise granted as security by the Holder.

 

Section 1.5                                      Replacement.  Upon receipt of a
duly executed, notarized and unsecured written statement from the Holder with
respect to the loss, theft or destruction of this Note (or any replacement
hereof), and without requiring an indemnity bond or other security, or, in the
case of a mutilation of this Note, upon surrender and cancellation of such Note,
the Maker shall issue a new Note, of like tenor and amount, in lieu of such
lost, stolen, destroyed or mutilated Note.

 

Section 1.6                                      Senior Securities.  So long as
this Note or the Other Notes are outstanding, the Maker shall not issue any
securities that rank pari passu or senior to this Note or the Other Notes
without the consent of the holders of one hundred percent (100%) of the
principal amount of this Note and the Other Notes outstanding at the time;
provided, however, the Maker may borrow up to two million dollars ($2,000,000)
in connection with a bank financing so long as no equity securities or
convertible debt securities are issued by the Maker in connection with such bank
financing.

 

ARTICLE II

 

EVENTS OF DEFAULT;  REMEDIES

 

Section 2.1                                      Events of Default.  The
occurrence of any of the following events shall be an “Event of Default” under
this Note:

 

2

--------------------------------------------------------------------------------


 


(A)                                  THE MAKER SHALL FAIL TO MAKE THE PAYMENT OF
ANY AMOUNT OF PRINCIPAL OUTSTANDING ON THE DATE SUCH PAYMENT IS DUE HEREUNDER;
OR


 


(B)                                 THE MAKER SHALL FAIL TO MAKE ANY PAYMENT OF
INTEREST IN CASH OR SHARES OF COMMON STOCK ON THE DATE SUCH PAYMENT IS DUE
HEREUNDER; OR


 


(C)                                  THE FAILURE OF THE REGISTRATION STATEMENT
TO BE DECLARED EFFECTIVE BY THE SECURITIES AND EXCHANGE COMMISSION ON OR PRIOR
TO THE DATE WHICH IS NINETY (90) DAYS AFTER THE CLOSING DATE; OR


 


(D)                                 THE SUSPENSION FROM LISTING, WITHOUT
SUBSEQUENT LISTING ON ANY ONE OF, OR THE FAILURE OF THE COMMON STOCK TO BE
LISTED ON AT LEAST ONE OF THE OTC BULLETIN BOARD, NASDAQ NATIONAL MARKET, NASDAQ
SMALLCAP MARKET, THE NEW YORK STOCK EXCHANGE, INC. OR THE AMERICAN STOCK
EXCHANGE, INC. FOR A PERIOD OF FIVE (5) CONSECUTIVE TRADING DAYS; OR


 


(E)                                  THE MAKER’S NOTICE TO THE HOLDER, INCLUDING
BY WAY OF PUBLIC ANNOUNCEMENT, AT ANY TIME, OF ITS INABILITY TO COMPLY
(INCLUDING FOR ANY OF THE REASONS DESCRIBED IN SECTION 3.8(A) HEREOF) OR ITS
INTENTION NOT TO COMPLY WITH PROPER REQUESTS FOR CONVERSION OF THIS NOTE INTO
SHARES OF COMMON STOCK; OR


 


(F)                                    THE MAKER SHALL FAIL TO (I) TIMELY
DELIVER THE SHARES OF COMMON STOCK UPON CONVERSION OF THE NOTE OR ANY INTEREST
ACCRUED AND UNPAID, (II) TIMELY FILE THE REGISTRATION STATEMENT OR (III) MAKE
THE PAYMENT OF ANY FEES AND/OR LIQUIDATED DAMAGES UNDER THIS NOTE, THE PURCHASE
AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT, WHICH FAILURE IN THE CASE OF
ITEMS (I) AND (III) OF THIS SECTION 2.1(F) IS NOT REMEDIED WITHIN THREE (3)
BUSINESS DAYS AFTER THE INCURRENCE THEREOF; OR


 


(G)                                 WHILE THE REGISTRATION STATEMENT IS REQUIRED
TO BE MAINTAINED EFFECTIVE PURSUANT TO THE TERMS OF THE REGISTRATION RIGHTS
AGREEMENT, THE EFFECTIVENESS OF THE REGISTRATION STATEMENT LAPSES FOR ANY REASON
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF A STOP ORDER) OR IS UNAVAILABLE
TO THE HOLDER FOR SALE OF THE REGISTRABLE SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) IN ACCORDANCE WITH THE TERMS OF THE REGISTRATION
RIGHTS AGREEMENT, AND SUCH LAPSE OR UNAVAILABILITY CONTINUES FOR A PERIOD OF TEN
(10) CONSECUTIVE TRADING DAYS, PROVIDED THAT THE MAKER HAS NOT EXERCISED ITS
RIGHTS PURSUANT TO SECTION 3(N) OF THE REGISTRATION RIGHTS AGREEMENT AND THE
CAUSE OF SUCH LAPSE OR UNAVAILABILITY IS NOT DUE TO FACTORS PRIMARILY WITHIN THE
CONTROL OF HOLDER; OR


 


(H)                                 DEFAULT SHALL BE MADE IN THE PERFORMANCE OR
OBSERVANCE OF (I) ANY MATERIAL COVENANT, CONDITION OR AGREEMENT CONTAINED IN
THIS NOTE (OTHER THAN AS SET FORTH IN CLAUSE (F) OF THIS SECTION 2.1) AND SUCH
DEFAULT IS NOT FULLY CURED WITHIN FIVE (5) BUSINESS DAYS AFTER THE OCCURRENCE
THEREOF OR (II) ANY MATERIAL COVENANT, CONDITION OR AGREEMENT CONTAINED IN THE
PURCHASE AGREEMENT, THE OTHER NOTES OR THE REGISTRATION RIGHTS AGREEMENT WHICH
IS NOT COVERED BY ANY OTHER PROVISIONS OF THIS SECTION 2.1 AND SUCH DEFAULT IS
NOT FULLY CURED WITHIN FIVE (5) BUSINESS DAYS AFTER THE OCCURRENCE THEREOF;  OR


 

3

--------------------------------------------------------------------------------


 


(I)                                     ANY MATERIAL REPRESENTATION OR WARRANTY
MADE BY THE MAKER HEREIN OR IN THE PURCHASE AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT OR THE OTHER NOTES SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT OR
BREACHED IN A MATERIAL RESPECT ON THE DATE AS OF WHICH MADE; OR


 


(J)                                     THE MAKER SHALL (I) DEFAULT IN ANY
PAYMENT OF ANY AMOUNT OR AMOUNTS OF PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS
(OTHER THAN THE INDEBTEDNESS HEREUNDER) THE AGGREGATE PRINCIPAL AMOUNT OF WHICH
INDEBTEDNESS IS IN EXCESS OF $100,000 OR (II) DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY INDEBTEDNESS OR
CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING
THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH
DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR
HOLDERS OR BENEFICIARY OR BENEFICIARIES OF SUCH INDEBTEDNESS TO CAUSE WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY; OR


 


(K)                                  THE MAKER SHALL (I) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN,
TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY
OR ASSETS, (II) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS,
(III) COMMENCE A VOLUNTARY CASE UNDER THE UNITED STATES BANKRUPTCY CODE (AS NOW
OR HEREAFTER IN EFFECT) OR UNDER THE COMPARABLE LAWS OF ANY JURISDICTION
(FOREIGN OR DOMESTIC), (IV) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY
BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION OR OTHER SIMILAR LAW
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (V) ACQUIESCE IN
WRITING TO ANY PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE UNDER UNITED
STATES BANKRUPTCY CODE (AS NOW OR HEREAFTER IN EFFECT) OR UNDER THE COMPARABLE
LAWS OF ANY JURISDICTION (FOREIGN OR DOMESTIC), (VI) ISSUE A NOTICE OF
BANKRUPTCY OR WINDING DOWN OF ITS OPERATIONS OR ISSUE A PRESS RELEASE REGARDING
SAME, OR (VII) TAKE ANY ACTION UNDER THE LAWS OF ANY JURISDICTION (FOREIGN OR
DOMESTIC) ANALOGOUS TO ANY OF THE FOREGOING; OR


 


(L)                                     A PROCEEDING OR CASE SHALL BE COMMENCED
IN RESPECT OF THE MAKER, WITHOUT ITS APPLICATION OR CONSENT, IN ANY COURT OF
COMPETENT JURISDICTION, SEEKING (I) THE LIQUIDATION, REORGANIZATION, MORATORIUM,
DISSOLUTION, WINDING UP, OR COMPOSITION OR READJUSTMENT OF ITS DEBTS, (II) THE
APPOINTMENT OF A TRUSTEE, RECEIVER, CUSTODIAN, LIQUIDATOR OR THE LIKE OF IT OR
OF ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS IN CONNECTION WITH THE LIQUIDATION
OR DISSOLUTION OF THE MAKER OR (III) SIMILAR RELIEF IN RESPECT OF IT UNDER ANY
LAW PROVIDING FOR THE RELIEF OF DEBTORS, AND SUCH PROCEEDING OR CASE DESCRIBED
IN CLAUSE (I), (II) OR (III) SHALL CONTINUE UNDISMISSED, OR UNSTAYED AND IN
EFFECT, FOR A PERIOD OF SIXTY (60) DAYS OR ANY ORDER FOR RELIEF SHALL BE ENTERED
IN AN INVOLUNTARY CASE UNDER UNITED STATES BANKRUPTCY CODE (AS NOW OR HEREAFTER
IN EFFECT) OR UNDER THE COMPARABLE LAWS OF ANY JURISDICTION (FOREIGN OR
DOMESTIC) AGAINST THE MAKER OR ACTION UNDER THE LAWS OF ANY JURISDICTION
(FOREIGN OR DOMESTIC) ANALOGOUS TO ANY OF THE FOREGOING SHALL BE TAKEN WITH
RESPECT TO THE MAKER AND SHALL CONTINUE UNDISMISSED, OR UNSTAYED AND IN EFFECT
FOR A PERIOD OF SIXTY (60) DAYS; OR


 


(M)                               THE FAILURE OF THE MAKER TO INSTRUCT ITS
TRANSFER AGENT TO REMOVE ANY LEGENDS FROM SHARES OF COMMON STOCK ELIGIBLE TO BE
SOLD UNDER RULE 144 OF THE SECURITIES ACT AND ISSUE SUCH UNLEGENDED CERTIFICATES
TO THE HOLDER WITHIN THREE (3) BUSINESS DAYS OF THE HOLDER’S REQUEST SO LONG AS
THE HOLDER HAS PROVIDED REASONABLE ASSURANCES TO THE MAKER THAT SUCH SHARES OF
COMMON STOCK CAN BE RESOLD PURSUANT TO RULE 144; OR


 

4

--------------------------------------------------------------------------------


 


(N)                                 THE FAILURE OF THE MAKER TO PAY ANY AMOUNTS
DUE TO THE HOLDER HEREIN OR IN THE PURCHASE AGREEMENT OR THE REGISTRATION RIGHTS
AGREEMENT WITHIN THREE (3) BUSINESS DAYS OF RECEIPT OF NOTICE TO THE MAKER; OR


 


(O)                                 THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER
THE OTHER NOTES.


 

Section 2.2                                      Remedies Upon An Event of
Default.  If an Event of Default shall have occurred and shall be continuing,
the Holder of this Note may at any time at its option, (a) declare the entire
unpaid principal balance of this Note, together with all interest accrued
hereon, due and payable, and thereupon, the same shall be accelerated and so due
and payable, without presentment, demand, protest, or notice, all of which are
hereby expressly unconditionally and irrevocably waived by the Maker; provided,
however, that upon the occurrence of an Event of Default described in (i)
Sections 2.1 (k) or (l), the outstanding principal balance and accrued interest
hereunder shall be automatically due and payable and (ii) Sections 2.1 (c)-(j),
demand the prepayment of this Note pursuant to Section 3.7 hereof, (b) demand
that the principal amount of this Note then outstanding and all accrued and
unpaid interest thereon shall be converted into shares of Common Stock at a
Conversion Price per share calculated pursuant to Section 3.1 hereof assuming
that the date that the Event of Default occurs is the Conversion Date (as
defined in Section 3.1 hereof), or (c) exercise or otherwise enforce any one or
more of the Holder’s rights, powers, privileges, remedies and interests under
this Note, the Purchase Agreement, the Registration Rights Agreement or
applicable law.  No course of delay on the part of the Holder shall operate as a
waiver thereof or otherwise prejudice the right of the Holder.  No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.

 

ARTICLE III

CONVERSION; ANTIDILUTION; PREPAYMENT

 

Section 3.1                                      Conversion Option.  At any time
on or after the Issuance Date, this Note shall be convertible (in whole or in
part), at the option of the Holder (the “Conversion Option”), into such number
of fully paid and non-assessable shares of Common Stock (the “Conversion Rate”)
as is determined by dividing (x) that portion of the outstanding principal
balance plus any accrued but unpaid interest under this Note as of such date
that the Holder elects to convert by (y) the Conversion Price (as hereinafter
defined) then in effect on the date on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to the Maker (facsimile
number (419) 735-7922, Attn.: Chief Financial Officer) (the “Holder’s Conversion
Date”), provided, however, that the Conversion Price shall be subject to
adjustment as described in Section 3.6 below.  The Holder shall deliver this
Note to the Maker at the address designated in the Purchase Agreement at such
time that this Note is fully converted.  With respect to partial conversions of
this Note, the Maker shall keep written records of the amount of this Note
converted as of each Conversion Date.

 

5

--------------------------------------------------------------------------------


 

Section 3.2                                      Conversion Price.

 


(A)                                  THE TERM “CONVERSION PRICE” SHALL MEAN
$.462, SUBJECT TO ADJUSTMENT UNDER SECTION 3.6 HEREOF; PROVIDED, HOWEVER, THE
CONVERSION PRICE SHALL BE NO GREATER THAN $.462 EXCEPT IF IT IS ADJUSTED
PURSUANT TO SECTION 3.6(A)(I) HEREOF.


 


(B)                                 NOTWITHSTANDING ANY OF THE FOREGOING TO THE
CONTRARY, IF DURING ANY PERIOD (A “BLACK-OUT PERIOD”), A HOLDER IS UNABLE TO
TRADE ANY COMMON STOCK ISSUED OR ISSUABLE UPON CONVERSION OF THIS NOTE
IMMEDIATELY DUE TO THE POSTPONEMENT OF FILING OR DELAY OR SUSPENSION OF
EFFECTIVENESS OF A REGISTRATION STATEMENT OR BECAUSE THE MAKER HAS OTHERWISE
INFORMED SUCH HOLDER THAT AN EXISTING PROSPECTUS CANNOT BE USED AT THAT TIME IN
THE SALE OR TRANSFER OF SUCH COMMON STOCK (PROVIDED THAT SUCH POSTPONEMENT,
DELAY, SUSPENSION OR FACT THAT THE PROSPECTUS CANNOT BE USED IS NOT DUE TO
FACTORS SOLELY WITHIN THE CONTROL OF THE HOLDER OF THE NOTES OR DUE TO THE MAKER
EXERCISING ITS RIGHTS UNDER SECTION 3(N) OF THE REGISTRATION RIGHTS AGREEMENT),
SUCH HOLDER SHALL HAVE THE OPTION BUT NOT THE OBLIGATION ON ANY CONVERSION DATE
WITHIN TEN (10) TRADING DAYS FOLLOWING THE EXPIRATION OF THE BLACK-OUT PERIOD OF
USING THE CONVERSION PRICE APPLICABLE ON SUCH CONVERSION DATE OR ANY CONVERSION
PRICE SELECTED BY SUCH HOLDER THAT WOULD HAVE BEEN APPLICABLE HAD SUCH
CONVERSION DATE BEEN AT ANY EARLIER TIME DURING THE BLACK-OUT PERIOD OR WITHIN
THE TEN (10) TRADING DAYS THEREAFTER.  IN NO EVENT SHALL THE BLACK-OUT PERIOD
HAVE ANY EFFECT ON THE MATURITY DATE OF THIS NOTE.


 

(c)                                  The term “Volume Weighted Average Price”
shall mean the daily volume weighted average price (based on a Trading Day from
9:30 a.m. to 4:00 p.m., eastern time) of the Common Stock of the Maker on the
OTC Bulletin Board as reported by Bloomberg Financial LP using the AQR function.

 

6

--------------------------------------------------------------------------------


 

Section 3.3                                      Mechanics of Conversion.

 


(A)                                  NOT LATER THAN THREE (3) TRADING DAYS AFTER
ANY CONVERSION DATE, THE MAKER OR ITS DESIGNATED TRANSFER AGENT, AS APPLICABLE,
SHALL ISSUE AND DELIVER TO THE DEPOSITORY TRUST COMPANY (“DTC”) ACCOUNT ON THE
HOLDER’S BEHALF VIA THE DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM (“DWAC”) AS
SPECIFIED IN THE CONVERSION NOTICE, REGISTERED IN THE NAME OF THE HOLDER OR ITS
DESIGNEE, FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER SHALL BE
ENTITLED.  IN THE ALTERNATIVE, NOT LATER THAN THREE (3) TRADING DAYS AFTER ANY
CONVERSION DATE, THE MAKER SHALL DELIVER TO THE APPLICABLE HOLDER BY EXPRESS
COURIER A CERTIFICATE OR CERTIFICATES WHICH SHALL BE FREE OF RESTRICTIVE LEGENDS
AND TRADING RESTRICTIONS (OTHER THAN THOSE REQUIRED BY SECTION 5.1 OF THE
PURCHASE AGREEMENT) REPRESENTING THE NUMBER OF SHARES OF COMMON STOCK BEING
ACQUIRED UPON THE CONVERSION OF THIS NOTE (THE “DELIVERY DATE”). 
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, THE MAKER OR ITS TRANSFER AGENT
SHALL ONLY BE OBLIGATED TO ISSUE AND DELIVER THE SHARES TO THE DTC ON THE
HOLDER’S BEHALF VIA DWAC (OR CERTIFICATES FREE OF RESTRICTIVE LEGENDS) IF SUCH
CONVERSION IS IN CONNECTION WITH A SALE AND THE HOLDER HAS COMPLIED WITH THE
APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS.  IF IN THE CASE OF ANY CONVERSION
NOTICE SUCH CERTIFICATE OR CERTIFICATES ARE NOT DELIVERED TO OR AS DIRECTED BY
THE APPLICABLE HOLDER BY THE DELIVERY DATE, THE HOLDER SHALL BE ENTITLED BY
WRITTEN NOTICE TO THE MAKER AT ANY TIME ON OR BEFORE ITS RECEIPT OF SUCH
CERTIFICATE OR CERTIFICATES THEREAFTER, TO RESCIND SUCH CONVERSION, IN WHICH
EVENT THE MAKER SHALL IMMEDIATELY RETURN THIS NOTE TENDERED FOR CONVERSION,
WHEREUPON THE MAKER AND THE HOLDER SHALL EACH BE RESTORED TO THEIR RESPECTIVE
POSITIONS IMMEDIATELY PRIOR TO THE DELIVERY OF SUCH NOTICE OF REVOCATION, EXCEPT
THAT ANY AMOUNTS DESCRIBED IN SECTIONS 3.3(B) AND (C) SHALL BE PAYABLE THROUGH
THE DATE NOTICE OF RESCISSION IS GIVEN TO THE MAKER.


 

(b)                                 The Maker understands that a delay in the
delivery of the shares of Common Stock upon conversion of this Note beyond the
Delivery Date could result in economic loss to the Holder.  If the Maker fails
to deliver to the Holder such shares via DWAC or a certificate or certificates
pursuant to this Section hereunder by the Delivery Date, the Maker shall pay to
such Holder, in cash, an amount per Trading Day for each Trading Day until such
shares are delivered via DWAC or certificates are delivered, together with
interest on such amount at a rate of 6% per annum, accruing until such amount
and any accrued interest thereon is paid in full, equal to the greater of (A)
(i) 1% of the aggregate principal amount of the Notes requested to be converted
for the first five (5) Trading Days after the Delivery Date and (ii) 2% of the
aggregate principal amount of the Notes requested to be converted for each
Trading Day thereafter and (B) $1,000 per day (which amount shall be paid as
liquidated damages and not as a penalty).  Nothing herein shall limit a Holder’s
right to pursue actual damages for the Maker’s failure to deliver certificates
representing shares of Common Stock upon conversion within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it at law or in equity (including, without limitation, a decree of specific
performance and/or injunctive relief).  Notwithstanding anything to the contrary
contained herein, the Holder shall be entitled to withdraw a Conversion Notice,
and upon such withdrawal the Maker shall only be obligated to pay the liquidated
damages accrued in accordance with this Section 3.3(b) through the date the
Conversion Notice is withdrawn.

 

(c)                                  In addition to any other rights available
to the Holder, if the Maker fails to deliver to the Holder such certificate or
certificates pursuant to Section 3.3(a) by the Delivery Date and if after the
Delivery Date the Holder purchases (in an open market transaction or

 

7

--------------------------------------------------------------------------------


 

otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Holder of the Conversion Shares which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Maker shall pay in cash to the Holder (in
addition to any remedies available to or elected by the Holder) an amount equal
to (A) the aggregate amount paid by such Holder for the shares of Common Stock
so purchased minus (B) the aggregate amount of net proceeds, if any, received by
such Holder from the sale of the shares of Common Stock issued by the Maker
pursuant to such conversion, together with interest thereon at a rate of the
lesser of 15% and the maximum applicable legal rate per annum, accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if the Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 aggregate
principal amount of this Note, the Maker shall be required to pay the Holder
$1,000, plus interest.  The Holder shall provide the Maker written notice
indicating the amounts payable to the Holder in respect of the Buy-In.

 

Section 3.4                                      Ownership Cap and Certain
Conversion Restrictions.

 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN SECTION 3 OF THIS NOTE, AT NO TIME MAY THE HOLDER CONVERT ALL OR A
PORTION OF THIS NOTE IF THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED
PURSUANT TO SUCH CONVERSION, WHEN AGGREGATED WITH ALL OTHER SHARES OF COMMON
STOCK OWNED BY THE HOLDER AT SUCH TIME, THE NUMBER OF SHARES OF COMMON STOCK
WHICH WOULD RESULT IN THE HOLDER BENEFICIALLY OWNING (AS DETERMINED IN
ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND THE RULES THEREUNDER) MORE
THAN 4.9% OF ALL OF THE COMMON STOCK OUTSTANDING AT SUCH TIME; PROVIDED,
HOWEVER, THAT UPON THE HOLDER PROVIDING THE MAKER WITH SIXTY-ONE (61) DAYS
NOTICE (PURSUANT TO SECTION 4.1 HEREOF) (THE “WAIVER NOTICE”) THAT THE HOLDER
WOULD LIKE TO WAIVE THIS SECTION 3.4(A) WITH REGARD TO ANY OR ALL SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE, THIS SECTION 3.4(A) WILL BE
OF NO FORCE OR EFFECT WITH REGARD TO ALL OR A PORTION OF THE NOTE REFERENCED IN
THE WAIVER NOTICE; PROVIDED, FURTHER, THAT THIS PROVISION SHALL BE OF NO FURTHER
FORCE OR EFFECT DURING THE SIXTY-ONE (61) DAYS IMMEDIATELY PRECEDING THE
MATURITY DATE.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN SECTION 3 OF THIS NOTE, AT NO TIME MAY THE HOLDER CONVERT ALL OR A
PORTION OF THIS NOTE IF THE NUMBER OF SHARES OF COMMON STOCK TO BE ISSUED
PURSUANT TO SUCH CONVERSION, WHEN AGGREGATED WITH ALL OTHER SHARES OF COMMON
STOCK OWNED BY THE HOLDER AT SUCH TIME, WOULD RESULT IN THE HOLDER BENEFICIALLY
OWNING (AS DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND
THE RULES THEREUNDER) IN EXCESS OF 9.9% OF THE THEN ISSUED AND OUTSTANDING
SHARES OF COMMON STOCK OUTSTANDING AT SUCH TIME; PROVIDED, HOWEVER, THAT UPON
THE HOLDER PROVIDING THE MAKER WITH A WAIVER NOTICE THAT THE HOLDER WOULD LIKE
TO WAIVE SECTION 3.4(B) OF THIS NOTE WITH REGARD TO ANY OR ALL SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE, THIS SECTION 3.4(B) SHALL BE OF NO
FORCE OR EFFECT WITH REGARD TO ALL OR A PORTION OF THE NOTE REFERENCED IN THE
WAIVER NOTICE; PROVIDED, FURTHER, THAT THIS PROVISION SHALL BE OF NO FURTHER
FORCE OR EFFECT DURING THE SIXTY-ONE (61) DAYS IMMEDIATELY PRECEDING THE
MATURITY DATE.


 

Section 3.5                                      Intentionally Omitted.

 

Section 3.6                                      Adjustment of Conversion Price.

 

8

--------------------------------------------------------------------------------


 


(A)                                  THE CONVERSION PRICE SHALL BE SUBJECT TO
ADJUSTMENT FROM TIME TO TIME AS FOLLOWS:


 

(I)                                     ADJUSTMENTS FOR STOCK SPLITS AND
COMBINATIONS.  IF THE MAKER SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE
ISSUANCE DATE, EFFECT A STOCK SPLIT OF THE OUTSTANDING COMMON STOCK, THE
APPLICABLE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE STOCK SPLIT SHALL
BE PROPORTIONATELY DECREASED.  IF THE MAKER SHALL AT ANY TIME OR FROM TIME TO
TIME AFTER THE ISSUANCE DATE, COMBINE THE OUTSTANDING SHARES OF COMMON STOCK,
THE APPLICABLE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE COMBINATION
SHALL BE PROPORTIONATELY INCREASED.  ANY ADJUSTMENTS UNDER THIS
SECTION 3.6(A)(I) SHALL BE EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE
STOCK SPLIT OR COMBINATION OCCURS.

 


(II)                                  ADJUSTMENTS FOR CERTAIN DIVIDENDS AND
DISTRIBUTIONS.  IF THE MAKER SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE
ISSUANCE DATE, MAKE OR ISSUE OR SET A RECORD DATE FOR THE DETERMINATION OF
HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION
PAYABLE IN SHARES OF COMMON STOCK, THEN, AND IN EACH EVENT, THE APPLICABLE
CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH EVENT SHALL BE DECREASED AS
OF THE TIME OF SUCH ISSUANCE OR, IN THE EVENT SUCH RECORD DATE SHALL HAVE BEEN
FIXED, AS OF THE CLOSE OF BUSINESS ON SUCH RECORD DATE, BY MULTIPLYING, THE
APPLICABLE CONVERSION PRICE THEN IN EFFECT BY A FRACTION:


 

(1)                                  THE NUMERATOR OF WHICH SHALL BE THE TOTAL
NUMBER OF SHARES OF COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE
TIME OF SUCH ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE; AND

 

(2)                                  THE DENOMINATOR OF WHICH SHALL BE THE TOTAL
NUMBER OF SHARES OF COMMON STOCK ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE
TIME OF SUCH ISSUANCE OR THE CLOSE OF BUSINESS ON SUCH RECORD DATE PLUS THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE IN PAYMENT OF SUCH DIVIDEND OR
DISTRIBUTION.

 


(III)                               ADJUSTMENT FOR OTHER DIVIDENDS AND
DISTRIBUTIONS.  IF THE MAKER SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE
ISSUANCE DATE, MAKE OR ISSUE OR SET A RECORD DATE FOR THE DETERMINATION OF
HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION
PAYABLE IN OTHER THAN SHARES OF COMMON STOCK, THEN, AND IN EACH EVENT, AN
APPROPRIATE REVISION TO THE APPLICABLE CONVERSION PRICE SHALL BE MADE AND
PROVISION SHALL BE MADE (BY ADJUSTMENTS OF THE CONVERSION PRICE OR OTHERWISE) SO
THAT THE HOLDERS OF THIS NOTE SHALL RECEIVE UPON CONVERSIONS THEREOF, IN
ADDITION TO THE NUMBER OF SHARES OF COMMON STOCK RECEIVABLE THEREON, THE NUMBER
OF SECURITIES OF THE MAKER WHICH THEY WOULD HAVE RECEIVED HAD THIS NOTE BEEN
CONVERTED INTO COMMON STOCK ON THE DATE OF SUCH EVENT AND HAD THEREAFTER, DURING
THE PERIOD FROM THE DATE OF SUCH EVENT TO AND INCLUDING THE CONVERSION DATE,
RETAINED SUCH SECURITIES (TOGETHER WITH ANY DISTRIBUTIONS PAYABLE THEREON DURING
SUCH PERIOD), GIVING APPLICATION TO ALL ADJUSTMENTS CALLED FOR DURING SUCH
PERIOD UNDER THIS SECTION 3.6(A)(III) WITH RESPECT TO THE RIGHTS OF THE HOLDERS
OF THIS NOTE AND THE OTHER NOTES; PROVIDED, HOWEVER, THAT IF SUCH RECORD DATE
SHALL HAVE BEEN FIXED AND SUCH DIVIDEND IS NOT FULLY PAID OR IF SUCH
DISTRIBUTION IS NOT FULLY MADE ON THE DATE FIXED THEREFOR, THE CONVERSION PRICE
SHALL BE ADJUSTED PURSUANT TO THIS PARAGRAPH AS OF THE TIME OF ACTUAL PAYMENT OF
SUCH DIVIDENDS OR DISTRIBUTIONS.


 

9

--------------------------------------------------------------------------------


 


(IV)                              ADJUSTMENTS FOR RECLASSIFICATION, EXCHANGE OR
SUBSTITUTION.  IF THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE AT ANY
TIME OR FROM TIME TO TIME AFTER THE ISSUANCE DATE SHALL BE CHANGED TO THE SAME
OR DIFFERENT NUMBER OF SHARES OF ANY CLASS OR CLASSES OF STOCK, WHETHER BY
RECLASSIFICATION, EXCHANGE, SUBSTITUTION OR OTHERWISE (OTHER THAN BY WAY OF A
STOCK SPLIT OR COMBINATION OF SHARES OR STOCK DIVIDENDS PROVIDED FOR IN SECTIONS
3.6(A)(I), (II) AND (III), OR A REORGANIZATION, MERGER, CONSOLIDATION, OR SALE
OF ASSETS PROVIDED FOR IN SECTION 3.6(A)(V)), THEN, AND IN EACH EVENT, AN
APPROPRIATE REVISION TO THE CONVERSION PRICE SHALL BE MADE AND PROVISIONS SHALL
BE MADE (BY ADJUSTMENTS OF THE CONVERSION PRICE OR OTHERWISE) SO THAT THE HOLDER
SHALL HAVE THE RIGHT THEREAFTER TO CONVERT THIS NOTE INTO THE KIND AND AMOUNT OF
SHARES OF STOCK AND OTHER SECURITIES RECEIVABLE UPON RECLASSIFICATION, EXCHANGE,
SUBSTITUTION OR OTHER CHANGE, BY HOLDERS OF THE NUMBER OF SHARES OF COMMON STOCK
INTO WHICH SUCH NOTE MIGHT HAVE BEEN CONVERTED IMMEDIATELY PRIOR TO SUCH
RECLASSIFICATION, EXCHANGE, SUBSTITUTION OR OTHER CHANGE, ALL SUBJECT TO FURTHER
ADJUSTMENT AS PROVIDED HEREIN.


 


(V)                                 ADJUSTMENTS FOR REORGANIZATION, MERGER,
CONSOLIDATION OR SALES OF ASSETS.  IF AT ANY TIME OR FROM TIME TO TIME AFTER THE
ISSUANCE DATE THERE SHALL BE A CAPITAL REORGANIZATION OF THE MAKER (OTHER THAN
BY WAY OF A STOCK SPLIT OR COMBINATION OF SHARES OR STOCK DIVIDENDS OR
DISTRIBUTIONS PROVIDED FOR IN SECTION 3.6(A)(I), (II) AND (III), OR A
RECLASSIFICATION, EXCHANGE OR SUBSTITUTION OF SHARES PROVIDED FOR IN
SECTION 3.6(A)(IV)), OR A MERGER OR CONSOLIDATION OF THE MAKER WITH OR INTO
ANOTHER CORPORATION WHERE THE HOLDERS OF OUTSTANDING VOTING SECURITIES PRIOR TO
SUCH MERGER OR CONSOLIDATION DO NOT OWN OVER FIFTY PERCENT (50%) OF THE
OUTSTANDING VOTING SECURITIES OF THE MERGED OR CONSOLIDATED ENTITY, IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION, OR THE SALE OF ALL OR SUBSTANTIALLY ALL OF
THE MAKER’S PROPERTIES OR ASSETS TO ANY OTHER PERSON (AN “ORGANIC CHANGE”), THEN
AS A PART OF SUCH ORGANIC CHANGE AN APPROPRIATE REVISION TO THE CONVERSION PRICE
SHALL BE MADE AND PROVISION SHALL BE MADE (BY ADJUSTMENTS OF THE CONVERSION
PRICE OR OTHERWISE) SO THAT THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO
CONVERT SUCH NOTE INTO THE KIND AND AMOUNT OF SHARES OF STOCK AND OTHER
SECURITIES OR PROPERTY OF THE MAKER OR ANY SUCCESSOR CORPORATION RESULTING FROM
ORGANIC CHANGE.  IN ANY SUCH CASE, APPROPRIATE ADJUSTMENT SHALL BE MADE IN THE
APPLICATION OF THE PROVISIONS OF THIS SECTION 3.6(A)(V) WITH RESPECT TO THE
RIGHTS OF THE HOLDER AFTER THE ORGANIC CHANGE TO THE END THAT THE PROVISIONS OF
THIS SECTION 3.6(A)(V) (INCLUDING ANY ADJUSTMENT IN THE APPLICABLE CONVERSION
PRICE THEN IN EFFECT AND THE NUMBER OF SHARES OF STOCK OR OTHER SECURITIES
DELIVERABLE UPON CONVERSION OF THIS NOTE AND THE OTHER NOTES) SHALL BE APPLIED
AFTER THAT EVENT IN AS NEARLY AN EQUIVALENT MANNER AS MAY BE PRACTICABLE.


 

(VI)                              ADJUSTMENTS FOR ISSUANCE OF ADDITIONAL SHARES
OF COMMON STOCK.

 

(A)                              COMMENCING ON THE ISSUANCE DATE AND FOR A
PERIOD OF ONE (1) YEAR THEREAFTER, IN THE EVENT THE MAKER SHALL ISSUE OR SELL
ANY ADDITIONAL SHARES OF COMMON STOCK OR PREFERRED STOCK OR ANY SECURITIES
CONVERTIBLE OR EXERCISABLE INTO, OR EXCHANGEABLE FOR, DIRECTLY OR INDIRECTLY,
COMMON STOCK OR PREFERRED STOCK (THE “ADDITIONAL SHARES OF COMMON STOCK”), AT A
PRICE PER SHARE LESS THAN THE CONVERSION PRICE THEN IN EFFECT OR WITHOUT
CONSIDERATION, THE CONVERSION PRICE THEN IN EFFECT SHALL BE REDUCED TO A PRICE
EQUAL TO THE CONSIDERATION PER SHARE PAID FOR SUCH ADDITIONAL SHARES OF COMMON
STOCK.

 

(B)                                COMMENCING ON THE DATE THAT IS ONE (1) YEAR
AND ONE (1) DAY FOLLOWING THE ISSUANCE DATE, IN THE EVENT THE MAKER SHALL ISSUE
OR SELL ANY ADDITIONAL SHARES OF

 

10

--------------------------------------------------------------------------------


 

COMMON STOCK AT A PRICE PER SHARE LESS THAN THE CONVERSION PRICE OR WITHOUT
CONSIDERATION, THE CONVERSION PRICE THEN IN EFFECT UPON EACH SUCH ISSUANCE SHALL
BE ADJUSTED TO THAT PRICE (ROUNDED TO THE NEAREST CENT) DETERMINED BY
MULTIPLYING THE CONVERSION PRICE BY A FRACTION:

 

(1)                                  THE NUMERATOR OF WHICH SHALL BE EQUAL TO
THE SUM OF (A) THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
PRIOR TO THE ISSUANCE OF SUCH ADDITIONAL SHARES OF COMMON STOCK PLUS (B) THE
NUMBER OF SHARES OF COMMON STOCK (ROUNDED TO THE NEAREST WHOLE SHARE) WHICH THE
AGGREGATE CONSIDERATION FOR THE TOTAL NUMBER OF SUCH ADDITIONAL SHARES OF COMMON
STOCK SO ISSUED WOULD PURCHASE AT A PRICE PER SHARE EQUAL TO THE THEN CONVERSION
PRICE, AND

 

(2)                                  THE DENOMINATOR OF WHICH SHALL BE EQUAL TO
THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER THE ISSUANCE
OF SUCH ADDITIONAL SHARES OF COMMON STOCK.

 

No adjustment of the number of shares of Common Stock shall be made under
paragraphs (A) and (B) of Section 3.6(a)(vi) upon the issuance of any Additional
Shares of Common Stock which are issued pursuant to the exercise of any warrants
or other subscription or purchase rights or pursuant to the exercise of any
conversion or exchange rights in any Common Stock Equivalents (as defined
below), if any such adjustment shall previously have been made upon the issuance
of such warrants or other rights or upon the issuance of such Common Stock
Equivalents (or upon the issuance of any warrant or other rights therefore)
pursuant to Section 3.6(a)(vii).

 


(VII)                           ISSUANCE OF COMMON STOCK EQUIVALENTS.  IF THE
MAKER, AT ANY TIME AFTER THE ISSUANCE DATE, SHALL ISSUE (OTHER THAN AS PROVIDED
IN SECTIONS 3.6(A)(I) THROUGH (VI) ABOVE) ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR, DIRECTLY OR INDIRECTLY, COMMON STOCK (“CONVERTIBLE
SECURITIES”), OTHER THAN THE NOTES, OR ANY RIGHTS OR WARRANTS OR OPTIONS TO
PURCHASE ANY SUCH COMMON STOCK OR CONVERTIBLE SECURITIES, SHALL BE ISSUED OR
SOLD (COLLECTIVELY, THE “COMMON STOCK EQUIVALENTS”) AND THE AGGREGATE OF THE
PRICE PER SHARE FOR WHICH ADDITIONAL SHARES OF COMMON STOCK MAY BE ISSUABLE
THEREAFTER PURSUANT TO SUCH COMMON STOCK EQUIVALENT, PLUS THE CONSIDERATION
RECEIVED BY THE MAKER FOR ISSUANCE OF SUCH COMMON STOCK  EQUIVALENT DIVIDED BY
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO SUCH COMMON STOCK
EQUIVALENT (THE “AGGREGATE PER COMMON SHARE PRICE”) SHALL BE LESS THAN THE
APPLICABLE CONVERSION PRICE THEN IN EFFECT, OR IF, AFTER ANY SUCH ISSUANCE OF
COMMON STOCK EQUIVALENTS, THE PRICE PER SHARE FOR WHICH ADDITIONAL SHARES OF
COMMON STOCK MAY BE ISSUABLE THEREAFTER IS AMENDED OR ADJUSTED, AND SUCH PRICE
AS SO AMENDED SHALL MAKE THE AGGREGATE PER SHARE COMMON PRICE BE LESS THAN THE
APPLICABLE CONVERSION PRICE IN EFFECT AT THE TIME OF SUCH AMENDMENT OR
ADJUSTMENT, THEN THE APPLICABLE CONVERSION PRICE UPON EACH SUCH ISSUANCE OR
AMENDMENT SHALL BE ADJUSTED AS PROVIDED IN THE FIRST SENTENCE OF SUBSECTION (VI)
OF THIS SECTION 3.6(A) ON THE BASIS THAT (1) THE MAXIMUM NUMBER OF ADDITIONAL
SHARES OF COMMON STOCK ISSUABLE PURSUANT TO ALL SUCH COMMON STOCK EQUIVALENTS
SHALL BE DEEMED TO HAVE BEEN ISSUED (WHETHER OR NOT SUCH COMMON STOCK
EQUIVALENTS ARE ACTUALLY THEN EXERCISABLE, CONVERTIBLE OR EXCHANGEABLE IN WHOLE
OR IN PART) AS OF THE EARLIER OF (A) THE DATE ON WHICH THE MAKER SHALL ENTER
INTO A FIRM CONTRACT FOR THE ISSUANCE OF SUCH COMMON STOCK EQUIVALENT, OR (B)
THE DATE OF ACTUAL ISSUANCE OF SUCH COMMON STOCK EQUIVALENT.  NO ADJUSTMENT OF
THE APPLICABLE CONVERSION PRICE


 

11

--------------------------------------------------------------------------------


 


SHALL BE MADE UNDER THIS SUBSECTION (VII) UPON THE ISSUANCE OF ANY CONVERTIBLE
SECURITY WHICH IS ISSUED PURSUANT TO THE EXERCISE OF ANY WARRANTS OR OTHER
SUBSCRIPTION OR PURCHASE RIGHTS THEREFOR, IF ANY ADJUSTMENT SHALL PREVIOUSLY
HAVE BEEN MADE TO THE EXERCISE PRICE OF SUCH WARRANTS THEN IN EFFECT UPON THE
ISSUANCE OF SUCH WARRANTS OR OTHER RIGHTS PURSUANT TO THIS SUBSECTION (VII).  NO
ADJUSTMENT SHALL BE MADE TO THE CONVERSION PRICE UPON THE ISSUANCE OF COMMON
STOCK PURSUANT TO THE EXERCISE, CONVERSION OR EXCHANGE OF ANY CONVERTIBLE
SECURITY OR COMMON STOCK EQUIVALENT WHERE AN ADJUSTMENT TO THE CONVERSION PRICE
WAS MADE AS A RESULT OF THE ISSUANCE OR PURCHASE OF ANY CONVERTIBLE SECURITY OR
COMMON STOCK EQUIVALENT.


 


(VIII)                        CONSIDERATION FOR STOCK.  IN CASE ANY SHARES OF
COMMON STOCK OR ANY COMMON STOCK EQUIVALENTS SHALL BE ISSUED OR SOLD:


 

(1)                                  IN CONNECTION WITH ANY MERGER OR
CONSOLIDATION IN WHICH THE MAKER IS THE SURVIVING CORPORATION (OTHER THAN ANY
CONSOLIDATION OR MERGER IN WHICH THE PREVIOUSLY OUTSTANDING SHARES OF COMMON
STOCK OF THE MAKER SHALL BE CHANGED TO OR EXCHANGED FOR THE STOCK OR OTHER
SECURITIES OF ANOTHER CORPORATION), THE AMOUNT OF CONSIDERATION THEREFOR SHALL
BE, DEEMED TO BE THE FAIR VALUE, AS DETERMINED REASONABLY AND IN GOOD FAITH BY
THE BOARD OF DIRECTORS OF THE MAKER, OF SUCH PORTION OF THE ASSETS AND BUSINESS
OF THE NONSURVIVING CORPORATION AS SUCH BOARD MAY DETERMINE TO BE ATTRIBUTABLE
TO SUCH SHARES OF COMMON STOCK, CONVERTIBLE SECURITIES, RIGHTS OR WARRANTS OR
OPTIONS, AS THE CASE MAY BE; OR

 

(2)                                  IN THE EVENT OF ANY CONSOLIDATION OR MERGER
OF THE MAKER IN WHICH THE MAKER IS NOT THE SURVIVING CORPORATION OR IN WHICH THE
PREVIOUSLY OUTSTANDING SHARES OF COMMON STOCK OF THE MAKER SHALL BE CHANGED INTO
OR EXCHANGED FOR THE STOCK OR OTHER SECURITIES OF ANOTHER CORPORATION, OR IN THE
EVENT OF ANY SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE MAKER FOR
STOCK OR OTHER SECURITIES OF ANY CORPORATION, THE MAKER SHALL BE DEEMED TO HAVE
ISSUED A NUMBER OF SHARES OF ITS COMMON STOCK FOR STOCK OR SECURITIES OR OTHER
PROPERTY OF THE OTHER CORPORATION COMPUTED ON THE BASIS OF THE ACTUAL EXCHANGE
RATIO ON WHICH THE TRANSACTION WAS PREDICATED, AND FOR A CONSIDERATION EQUAL TO
THE FAIR MARKET VALUE ON THE DATE OF SUCH TRANSACTION OF ALL SUCH STOCK OR
SECURITIES OR OTHER PROPERTY OF THE OTHER CORPORATION.  IF ANY SUCH CALCULATION
RESULTS IN ADJUSTMENT OF THE APPLICABLE CONVERSION PRICE, OR THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES, THE DETERMINATION
OF THE APPLICABLE CONVERSION PRICE OR THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF THE NOTES IMMEDIATELY PRIOR TO SUCH MERGER,
CONSOLIDATION OR SALE, SHALL BE MADE AFTER GIVING EFFECT TO SUCH ADJUSTMENT OF
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES.  IN
THE EVENT COMMON STOCK IS ISSUED WITH OTHER SHARES OR SECURITIES OR OTHER ASSETS
OF THE MAKER FOR CONSIDERATION WHICH COVERS BOTH, THE CONSIDERATION COMPUTED AS
PROVIDED IN THIS SECTION 3.6(VIII) SHALL BE ALLOCATED AMONG SUCH SECURITIES AND
ASSETS AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE MAKER.

 


(B)                                 RECORD DATE.  IN CASE THE MAKER SHALL TAKE
RECORD OF THE HOLDERS OF ITS COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM TO
SUBSCRIBE FOR OR PURCHASE COMMON STOCK OR CONVERTIBLE SECURITIES, THEN THE DATE
OF THE ISSUE OR SALE OF THE SHARES OF COMMON STOCK SHALL BE DEEMED TO BE SUCH
RECORD DATE.


 


(C)                                  CERTAIN ISSUES EXCEPTED.  ANYTHING HEREIN
TO THE CONTRARY NOTWITHSTANDING, THE MAKER SHALL NOT BE REQUIRED TO MAKE ANY
ADJUSTMENT TO THE CONVERSION PRICE UPON (I) A


 

12

--------------------------------------------------------------------------------


 


PERMITTED FINANCING, (II) ANY ISSUANCES OF WARRANTS ISSUED TO A PURCHASER
PURSUANT TO THE PURCHASE AGREEMENT, AND (III) THE PAYMENT OF ANY INTEREST ON THE
NOTES.


 

(d)                                 No Impairment.  The Maker shall not, by
amendment of its Certificate of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Maker, but will at all times in good faith, assist in the carrying out of all
the provisions of this Section 3.6 and in the taking of all such action as may
be necessary or appropriate in order to protect the Conversion Rights of the
Holder against impairment.  In the event a Holder shall elect to convert any
Notes as provided herein, the Maker cannot refuse conversion based on any claim
that such Holder or any one associated or affiliated with such Holder has been
engaged in any violation of law, violation of an agreement to which such Holder
is a party or for any reason whatsoever, unless, an injunction from a court, or
notice, restraining and or adjoining conversion of all or of said Notes shall
have issued and the Maker posts a surety bond for the benefit of such Holder in
an amount equal to one hundred thirty percent (130%) of the amount of the Notes
the Holder has elected to convert, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder in the event it obtains judgment.

 


(E)                                  CERTIFICATES AS TO ADJUSTMENTS.  UPON
OCCURRENCE OF EACH ADJUSTMENT OR READJUSTMENT OF THE CONVERSION PRICE OR NUMBER
OF SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE PURSUANT TO THIS
SECTION 3.6, THE MAKER AT ITS EXPENSE SHALL PROMPTLY COMPUTE SUCH ADJUSTMENT OR
READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH TO THE HOLDER A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT AND READJUSTMENT, SHOWING IN DETAIL
THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS BASED.  THE MAKER SHALL,
UPON WRITTEN REQUEST OF THE HOLDER, AT ANY TIME, FURNISH OR CAUSE TO BE
FURNISHED TO THE HOLDER A LIKE CERTIFICATE SETTING FORTH SUCH ADJUSTMENTS AND
READJUSTMENTS, THE APPLICABLE CONVERSION PRICE IN EFFECT AT THE TIME, AND THE
NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF ANY, OF OTHER SECURITIES OR
PROPERTY WHICH AT THE TIME WOULD BE RECEIVED UPON THE CONVERSION OF THIS NOTE. 
NOTWITHSTANDING THE FOREGOING, THE MAKER SHALL NOT BE OBLIGATED TO DELIVER A
CERTIFICATE UNLESS SUCH CERTIFICATE WOULD REFLECT AN INCREASE OR DECREASE OF AT
LEAST ONE PERCENT (1%) OF SUCH ADJUSTED AMOUNT.


 


(F)                                    ISSUE TAXES.  THE MAKER SHALL PAY ANY AND
ALL ISSUE AND OTHER TAXES, EXCLUDING FEDERAL, STATE OR LOCAL INCOME TAXES, THAT
MAY BE PAYABLE IN RESPECT OF ANY ISSUE OR DELIVERY OF SHARES OF COMMON STOCK ON
CONVERSION OF THIS NOTE PURSUANT THERETO; PROVIDED, HOWEVER, THAT THE MAKER
SHALL NOT BE OBLIGATED TO PAY ANY TRANSFER TAXES RESULTING FROM ANY TRANSFER
REQUESTED BY THE HOLDER IN CONNECTION WITH ANY SUCH CONVERSION.


 


(G)                                 FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF
COMMON STOCK SHALL BE ISSUED UPON CONVERSION OF THIS NOTE.  IN LIEU OF ANY
FRACTIONAL SHARES TO WHICH THE HOLDER WOULD OTHERWISE BE ENTITLED, THE MAKER
SHALL PAY CASH EQUAL TO THE PRODUCT OF SUCH FRACTION MULTIPLIED BY THE AVERAGE
OF THE VOLUME WEIGHTED AVERAGE PRICES OF THE COMMON STOCK FOR THE FIVE (5)
CONSECUTIVE TRADING DAYS IMMEDIATELY PRECEDING THE CONVERSION DATE.


 


(H)                                 RESERVATION OF COMMON STOCK.  THE MAKER
SHALL AT ALL TIMES WHEN THIS NOTE SHALL BE OUTSTANDING, RESERVE AND KEEP
AVAILABLE OUT OF ITS AUTHORIZED BUT UNISSUED COMMON


 

13

--------------------------------------------------------------------------------


 


STOCK, SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL FROM TIME TO TIME BE
SUFFICIENT TO EFFECT THE CONVERSION OF THIS NOTE AND ALL INTEREST ACCRUED
THEREON; PROVIDED THAT THE NUMBER OF SHARES OF COMMON STOCK SO RESERVED SHALL AT
NO TIME BE LESS THAN ONE HUNDRED PERCENT (100%) OF THE NUMBER OF SHARES OF
COMMON STOCK FOR WHICH THIS NOTE AND ALL INTEREST ACCRUED THEREON ARE AT ANY
TIME CONVERTIBLE.  THE MAKER SHALL, FROM TIME TO TIME IN ACCORDANCE WITH THE
DELAWARE GENERAL CORPORATION LAW, INCREASE THE AUTHORIZED NUMBER OF SHARES OF
COMMON STOCK IF AT ANY TIME THE UNISSUED NUMBER OF AUTHORIZED SHARES SHALL NOT
BE SUFFICIENT TO SATISFY THE MAKER’S OBLIGATIONS UNDER THIS SECTION 3.6(H).


 

(i)                                     Regulatory Compliance.  If any shares of
Common Stock to be reserved for the purpose of conversion of this Note or any
interest accrued thereon require registration or listing with or approval of any
governmental authority, stock exchange or other regulatory body under any
federal or state law or regulation or otherwise before such shares may be
validly issued or delivered upon conversion, the Maker shall, at its sole cost
and expense, in good faith and as expeditiously as possible, endeavor to secure
such registration, listing or approval, as the case may be.

 

Section 3.7                                      Prepayment.

 


(A)                                  PREPAYMENT UPON AN EVENT OF DEFAULT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT DESCRIBED IN SECTIONS 2.1(C)-(L) HEREOF, THE HOLDER SHALL
HAVE THE RIGHT, AT SUCH HOLDER’S OPTION, TO REQUIRE THE MAKER TO PREPAY IN CASH
ALL OR A PORTION OF THIS NOTE AT A PRICE EQUAL TO THE TRIGGERING EVENT
PREPAYMENT PRICE (AS DEFINED IN SECTION 3.7(C) BELOW) APPLICABLE AT THE TIME OF
SUCH REQUEST (THE “EVENT OF DEFAULT PREPAYMENT PRICE”).  NOTHING IN THIS
SECTION 3.7(A) SHALL LIMIT THE HOLDER’S RIGHTS UNDER SECTION 2.2 HEREOF.


 

(b)                                 Prepayment Option Upon Major Transaction. 
In addition to all other rights of the Holder contained herein, simultaneous
with the occurrence of a Major Transaction (as defined below), the Holder shall
have the right, at the Holder’s option, to require the Maker to prepay all or a
portion of the Holder’s Notes at a price equal to one hundred percent (100%) of
the aggregate principal amount of this Note plus all accrued and unpaid interest
(the “Major Transaction Prepayment Price”); provided that the Maker shall have
the sole option to pay the Major Transaction Prepayment Price in cash or shares
of Common Stock.  If the Maker elects to pay the Major Transaction Prepayment
Price in shares of Common Stock, the price per share shall be based upon the
Conversion Price then in effect on the day preceding the date of delivery of the
Notice of Prepayment at Option of Holder Upon Major Transaction (as hereafter
defined) and the Holder shall have demand registration rights with respect to
such shares.

 

(c)                                  Prepayment Option Upon Triggering Event. 
In addition to all other rights of the Holder contained herein, after a
Triggering Event (as defined below), the Holder shall have the right, at the
Holder’s option, to require the Maker to prepay all or a portion of the Holder’s
Notes in cash at a price equal to one hundred percent (100%) of the aggregate
principal amount of this Note plus all accrued and unpaid interest (the
“Triggering Event Prepayment Price,” and, collectively with the “Major
Transaction Prepayment Price,” the “Prepayment Price”). 

 

14

--------------------------------------------------------------------------------


 

(d)                                 Intentionally Omitted.

 

(e)                                  “Major Transaction.”  A “Major Transaction”
shall be deemed to have occurred at such time as any of the following events:

 


(I)                                     THE CONSOLIDATION, MERGER OR OTHER
BUSINESS COMBINATION OF THE MAKER WITH OR INTO ANOTHER PERSON (AS DEFINED IN
SECTION 4.13 HEREOF) (OTHER THAN (A) PURSUANT TO A MIGRATORY MERGER EFFECTED
SOLELY FOR THE PURPOSE OF CHANGING THE JURISDICTION OF INCORPORATION OF THE
MAKER OR (B) A CONSOLIDATION, MERGER OR OTHER BUSINESS COMBINATION IN WHICH
HOLDERS OF THE MAKER’S VOTING POWER IMMEDIATELY PRIOR TO THE TRANSACTION
CONTINUE AFTER THE TRANSACTION TO HOLD, DIRECTLY OR INDIRECTLY, THE VOTING POWER
OF THE SURVIVING ENTITY OR ENTITIES NECESSARY TO ELECT A MAJORITY OF THE MEMBERS
OF THE BOARD OF DIRECTORS (OR THEIR EQUIVALENT IF OTHER THAN A CORPORATION) OF
SUCH ENTITY OR ENTITIES).


 


(II)                                  THE SALE OR TRANSFER OF MORE THAN FIFTY
PERCENT (50%) OF THE MAKER’S ASSETS (BASED ON THE FAIR MARKET VALUE AS
DETERMINED IN GOOD FAITH BY THE MAKER’S BOARD OF DIRECTORS) OTHER THAN INVENTORY
IN THE ORDINARY COURSE OF BUSINESS IN ONE OR A RELATED SERIES OF TRANSACTIONS;
OR


 


(III)                               CLOSING OF A PURCHASE, TENDER OR EXCHANGE
OFFER MADE TO THE HOLDERS OF MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING
SHARES OF COMMON STOCK IN WHICH MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING
SHARES OF COMMON STOCK WERE TENDERED AND ACCEPTED.


 

(f)                                    “Triggering Event.”  A “Triggering Event”
shall be deemed to have occurred at such time as any of the following events:

 

(i)                                     so long as any Notes are outstanding,
the effectiveness of the Registration Statement, after it becomes effective, (i)
lapses for any reason (including, without limitation, the issuance of a stop
order) or (ii) is unavailable to the Holder for sale of the shares of Common
Stock, and such lapse or unavailability continues for a period of twenty (20)
consecutive Trading Days, and the shares of Common Stock into which the Holder’s
Notes can be converted cannot be sold in the public securities market pursuant
to Rule 144(k), provided that the cause of such lapse or unavailability is not
due to factors primarily within the control of the Holder of the Notes; and
provided further that a Triggering Event shall not have occurred if and to the
extent the Maker exercised its rights set forth in Section 3(n) of the
Registration Rights Agreement;

 

(II)                                  THE SUSPENSION FROM LISTING, WITHOUT
SUBSEQUENT LISTING ON ANY ONE OF, OR THE FAILURE OF THE COMMON STOCK TO BE
LISTED ON AT LEAST ONE OF THE OTC BULLETIN BOARD, NASDAQ NATIONAL MARKET, NASDAQ
SMALLCAP MARKET, THE NEW YORK STOCK EXCHANGE, INC. OR THE AMERICAN STOCK
EXCHANGE, INC., FOR A PERIOD OF FIVE (5) CONSECUTIVE TRADING DAYS;

 

(III)                               THE MAKER’S NOTICE TO ANY HOLDER OF THE
NOTES, INCLUDING BY WAY OF PUBLIC ANNOUNCEMENT, AT ANY TIME, OF ITS INABILITY TO
COMPLY (INCLUDING FOR ANY OF THE REASONS DESCRIBED IN SECTION 3.8) OR ITS
INTENTION NOT TO COMPLY WITH PROPER REQUESTS FOR CONVERSION OF ANY NOTES INTO
SHARES OF COMMON STOCK; OR

 

15

--------------------------------------------------------------------------------


 

(IV)                              THE MAKER’S FAILURE TO COMPLY WITH A
CONVERSION NOTICE TENDERED IN ACCORDANCE WITH THE PROVISIONS OF THIS NOTE WITHIN
TEN (10) BUSINESS DAYS AFTER THE RECEIPT BY THE MAKER OF THE CONVERSION NOTICE.

 

(g)                                 Intentionally Omitted.

 

(h)                                 Mechanics of Prepayment at Option of Holder
Upon Major Transaction.  No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Major Transaction, but not prior to the
public announcement of such Major Transaction, the Maker shall deliver written
notice thereof via facsimile and overnight courier (“Notice of Major
Transaction”) to the Holder of this Note.  At any time after receipt of a Notice
of Major Transaction (or, in the event a Notice of Major Transaction is not
delivered at least ten (10) days prior to a Major Transaction, at any time
within ten (10) days prior to a Major Transaction), any holder of the Notes then
outstanding may require the Maker to prepay, effective simultaneously with the
closing of such Major Transaction, all of the holder’s Notes then outstanding by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Prepayment at Option of Holder Upon Major Transaction”) to the Maker, which
Notice of Prepayment at Option of Holder Upon Major Transaction shall indicate
(i) the number of Notes that such holder is electing to prepay and (ii) the
applicable Major Transaction Prepayment Price, as calculated pursuant to
Section 3.7(b) above.

 

(i)                                     Mechanics of Prepayment at Option of
Holder Upon Triggering Event.  Within one (1) business day after the occurrence
of a Triggering Event, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Triggering Event”) to each holder of
the Notes.  At any time after the earlier of a holder’s receipt of a Notice of
Triggering Event and such holder becoming aware of a Triggering Event, any
holder of this Note and the Other Notes then outstanding may require the Maker
to prepay all of the Notes on a pro rata basis by delivering written notice
thereof via facsimile and overnight courier (“Notice of Prepayment at Option of
Holder Upon Triggering Event”) to the Maker, which Notice of Prepayment at
Option of Holder Upon Triggering Event shall indicate (i) the amount of the Note
that such holder is electing to have prepaid and (ii) the applicable Triggering
Event Prepayment Price, as calculated pursuant to Section 3.7(c) above.  A
holder shall only be permitted to require the Maker to prepay the Note pursuant
to Section 3.7 hereof for the greater of a period of ten (10) days after receipt
by such holder of a Notice of Triggering Event or for so long as such Triggering
Event is continuing.

 

(j)                                     Intentionally Omitted.

 

(k)                                  Payment of Prepayment Price.  Upon the
Maker’s receipt of a Notice(s) of Prepayment at Option of Holder Upon Triggering
Event or a Notice(s) of Prepayment at Option of Holder Upon Major Transaction
from any holder of the Notes, the Maker shall immediately notify each holder of
the Notes by facsimile of the Maker’s receipt of such Notice(s) of Prepayment at
Option of Holder Upon Triggering Event or Notice(s) of Prepayment at Option of
Holder Upon Major Transaction and each holder which has sent such a notice shall
promptly submit to the Maker such holder’s certificates representing the Notes
which such holder has elected to have prepaid.  The Maker shall deliver the
applicable Triggering Event Prepayment Price, in the case of a prepayment
pursuant to Section 3.7(i), to such holder within five (5)

 

16

--------------------------------------------------------------------------------


 

business days after the Maker’s receipt of a Notice of Prepayment at Option of
Holder Upon Triggering Event and, in the case of a prepayment pursuant to
Section 3.7(h), the Maker shall deliver the applicable Major Transaction
Prepayment Price simultaneously with the closing of the Major Transaction;
provided that a holder’s original Note shall have been so delivered to the
Maker; provided further that if the Maker is unable to prepay all of the Notes
to be prepaid, the Maker shall prepay an amount from each holder of the Notes
being prepaid equal to such holder’s pro-rata amount (based on the number of
Notes held by such holder relative to the number of Notes outstanding) of all
Notes being prepaid.  If the Maker shall fail to prepay all of the Notes
submitted for prepayment (other than pursuant to a dispute as to the arithmetic
calculation of the Prepayment Price), in addition to any remedy such holder of
the Notes may have under this Note and the Purchase Agreement, the applicable
Prepayment Price payable in respect of such Notes not prepaid shall bear
interest at the rate of two percent (2%) per month (prorated for partial months)
until paid in full.  Until the Maker pays such unpaid applicable Prepayment
Price in full to a holder of the Notes submitted for prepayment, such holder
shall have the option (the “Void Optional Prepayment Option”) to, in lieu of
prepayment, require the Maker to promptly return to such holder(s) all of the
Notes that were submitted for prepayment by such holder(s) under this
Section 3.7 and for which the applicable Prepayment Price has not been paid, by
sending written notice thereof to the Maker via facsimile (the “Void Optional
Prepayment Notice”).  Upon the Maker’s receipt of such Void Optional Prepayment
Notice(s) and prior to payment of the full applicable Prepayment Price to such
holder, (i) the Notice(s) of Prepayment at Option of Holder Upon Triggering
Event or the Notice(s) of Prepayment at Option of Holder Upon Major Transaction,
as the case may be, shall be null and void with respect to those Notes submitted
for prepayment and for which the applicable Prepayment Price has not been paid,
(ii) the Maker shall immediately return any Notes submitted to the Maker by each
holder for prepayment under this Section 3.7(k) and for which the applicable
Prepayment Price has not been paid and (iii) the Conversion Price of such
returned Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the Void Optional Prepayment Notice(s) is delivered
to the Maker and (B) the lowest Volume Weighted Average Price during the period
beginning on the date on which the Notice(s) of Prepayment of Option of Holder
Upon Major Transaction or the Notice(s) of Prepayment at Option of Holder Upon
Triggering Event, as the case may be, is delivered to the Maker and ending on
the date on which the Void Optional Prepayment Notice(s) is delivered to the
Maker; provided that no adjustment shall be made if such adjustment would result
in an increase of the Conversion Price then in effect.  A holder’s delivery of a
Void Optional Prepayment Notice and exercise of its rights following such notice
shall not effect the Maker’s obligations to make any payments which have accrued
prior to the date of such notice.  Payments provided for in this Section 3.7
shall have priority to payments to other stockholders in connection with a Major
Transaction.

 

(l)                                     Maker Prepayment Option.  Commencing
three (3) months following the Effectiveness Date (as defined in the
Registration Rights Agreement) so long as (A) the Volume Weighted Average Price
of the Common Stock exceeds two hundred fifty percent (250%) of the Conversion
Price for twenty (20) consecutive Trading Days so long as the first Trading Day
of such twenty (20) Trading Day period shall commence three (3) months following
the Effectiveness Date, (B) the Registration Statement (as defined in the
Registration Rights Agreement) is effective and has been effective, without
lapse or suspension of any kind, for a period sixty (60) consecutive calendar
days, (C) trading in the Common Stock shall not have

 

17

--------------------------------------------------------------------------------


 

been suspended by the Securities and Exchange Commission or the OTC Bulletin
Board and (D) the Maker is in material compliance with the terms and conditions
of this Note and the other Transaction Documents (as defined in the Purchase
Agreement), the Maker may prepay all or any portion of this Note, plus any
accrued but unpaid interest, upon ten (10) business days prior written notice to
the holder (the “Maker Prepayment Notice”) at a prepayment price equal to a
number of shares of Common Stock equal to the quotient of (a) the principal
amount of this Note plus any accrued and unpaid interest outstanding on the
Maker Prepayment Date (as defined below) divided by (b) the Conversion Price
then in effect (the “Maker Prepayment Price”).  Notwithstanding anything
contained in this Section 3.7(l) to the contrary, if the Holder has delivered a
Conversion Notice to the Maker or delivers a Conversion Notice after receipt of
the Maker’s Prepayment Notice, the portion of this Note designated to be
converted may not be prepaid by the Maker.  The Maker Prepayment Notice shall
state the date of prepayment (the “Maker Prepayment Date”), the principal amount
of the Notes of such Holder to be prepaid and the Maker Prepayment Price and
shall call upon the Holder to surrender to the Maker on the Maker Prepayment
Date at the place designated in the Maker Prepayment Notice such Holder’s Note. 
The Maker Prepayment Date shall be no more than ten (10) Trading Days after the
date on which the Holder is notified of the Maker’s intent to prepay this Note
(the “Maker Prepayment Notice Date”).  If the Maker fails to pay the Maker
Prepayment Price by the eleventh (11th) Trading Day following the Maker
Prepayment Notice Date, the prepayment will be declared null and void and the
Maker shall lose its right to deliver a Maker Prepayment Notice to the Holder in
the future.  On or after the Maker Prepayment Date, the Holder shall surrender
this Note to the Maker at the place designated in the Maker Prepayment Notice
and shall thereupon be entitled to receive payment of the Maker Prepayment
Price.

 

SECTION 3.8                                      INABILITY TO FULLY CONVERT.

 


(A)                                  HOLDER’S OPTION IF MAKER CANNOT FULLY
CONVERT.  IF, UPON THE MAKER’S RECEIPT OF A CONVERSION NOTICE, THE MAKER CANNOT
ISSUE SHARES OF COMMON STOCK REGISTERED FOR RESALE UNDER THE REGISTRATION
STATEMENT FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, BECAUSE THE MAKER (W)
DOES NOT HAVE A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK AUTHORIZED AND
AVAILABLE, (X) IS OTHERWISE PROHIBITED BY APPLICABLE LAW OR BY THE RULES OR
REGULATIONS OF ANY STOCK EXCHANGE, INTERDEALER QUOTATION SYSTEM OR OTHER
SELF-REGULATORY ORGANIZATION WITH JURISDICTION OVER THE MAKER OR ANY OF ITS
SECURITIES FROM ISSUING ALL OF THE COMMON STOCK WHICH IS TO BE ISSUED TO THE
HOLDER PURSUANT TO A CONVERSION NOTICE OR (Y) FAILS TO HAVE A SUFFICIENT NUMBER
OF SHARES OF COMMON STOCK REGISTERED FOR RESALE UNDER THE REGISTRATION
STATEMENT, THEN THE MAKER SHALL ISSUE AS MANY SHARES OF COMMON STOCK AS IT IS
ABLE TO ISSUE IN ACCORDANCE WITH THE HOLDER’S CONVERSION NOTICE AND, WITH
RESPECT TO THE UNCONVERTED PORTION OF THIS NOTE, THE HOLDER, SOLELY AT HOLDER’S
OPTION, CAN ELECT TO:


 

(I)                                     REQUIRE THE MAKER TO PREPAY THAT PORTION
OF THIS NOTE FOR WHICH THE MAKER IS UNABLE TO ISSUE COMMON STOCK IN ACCORDANCE
WITH THE HOLDER’S CONVERSION NOTICE (THE “MANDATORY PREPAYMENT”) AT A PRICE PER
SHARE EQUAL TO THE TRIGGERING EVENT PREPAYMENT PRICE AS OF SUCH CONVERSION DATE
(THE “MANDATORY PREPAYMENT PRICE”);

 

(II)                                  IF THE MAKER’S INABILITY TO FULLY CONVERT
IS PURSUANT TO SECTION 3.8(A)(X) ABOVE, REQUIRE THE MAKER TO ISSUE RESTRICTED
SHARES OF COMMON STOCK IN ACCORDANCE WITH SUCH HOLDER’S CONVERSION NOTICE;

 

18

--------------------------------------------------------------------------------


 

(III)                               VOID ITS CONVERSION NOTICE AND RETAIN OR
HAVE RETURNED, AS THE CASE MAY BE, THIS NOTE THAT WAS TO BE CONVERTED PURSUANT
TO THE CONVERSION NOTICE (PROVIDED THAT THE HOLDER’S VOIDING ITS CONVERSION
NOTICE SHALL NOT EFFECT THE MAKER’S OBLIGATIONS TO MAKE ANY PAYMENTS WHICH HAVE
ACCRUED PRIOR TO THE DATE OF SUCH NOTICE).

 

In the event a Holder shall elect to convert any portion of its Notes as
provided herein, the Maker cannot refuse conversion based on any claim that such
Holder or any one associated or affiliated with such Holder has been engaged in
any violation of law, violation of an agreement to which such Holder is a party
or for any reason whatsoever, unless, an injunction from a court, on notice,
restraining and or adjoining conversion of all or of said Notes shall have been
issued and the Maker posts a surety bond for the benefit of such Holder in an
amount equal to 130% of the principal amount of the Notes the Holder has elected
to convert, which bond shall remain in effect until the completion of
arbitration/litigation of the dispute and the proceeds of which shall be payable
to such Holder in the event it obtains judgment.

 


(B)                                 MECHANICS OF FULFILLING HOLDER’S ELECTION. 
THE MAKER SHALL IMMEDIATELY SEND VIA FACSIMILE TO THE HOLDER, UPON RECEIPT OF A
FACSIMILE COPY OF A CONVERSION NOTICE FROM THE HOLDER WHICH CANNOT BE FULLY
SATISFIED AS DESCRIBED IN SECTION 3.8(A) ABOVE, A NOTICE OF THE MAKER’S
INABILITY TO FULLY SATISFY THE CONVERSION NOTICE (THE “INABILITY TO FULLY
CONVERT NOTICE”).  SUCH INABILITY TO FULLY CONVERT NOTICE SHALL INDICATE (I) THE
REASON WHY THE MAKER IS UNABLE TO FULLY SATISFY SUCH HOLDER’S CONVERSION NOTICE,
(II) THE AMOUNT OF THIS NOTE WHICH CANNOT BE CONVERTED AND (III) THE APPLICABLE
MANDATORY PREPAYMENT PRICE.  THE HOLDER SHALL NOTIFY THE MAKER OF ITS ELECTION
PURSUANT TO SECTION 3.8(A) ABOVE BY DELIVERING WRITTEN NOTICE VIA FACSIMILE TO
THE MAKER (“NOTICE IN RESPONSE TO INABILITY TO CONVERT”).


 


(C)                                  PAYMENT OF PREPAYMENT PRICE.  IF THE HOLDER
SHALL ELECT TO HAVE ITS NOTES PREPAID PURSUANT TO SECTION 3.8(A)(I) ABOVE, THE
MAKER SHALL PAY THE MANDATORY PREPAYMENT PRICE TO THE HOLDER WITHIN THIRTY (30)
DAYS OF THE MAKER’S RECEIPT OF THE HOLDER’S NOTICE IN RESPONSE TO INABILITY TO
CONVERT, PROVIDED THAT PRIOR TO THE MAKER’S RECEIPT OF THE HOLDER’S NOTICE IN
RESPONSE TO INABILITY TO CONVERT THE MAKER HAS NOT DELIVERED A NOTICE TO THE
HOLDER STATING, TO THE SATISFACTION OF THE HOLDER, THAT THE EVENT OR CONDITION
RESULTING IN THE MANDATORY PREPAYMENT HAS BEEN CURED AND ALL CONVERSION SHARES
ISSUABLE TO THE HOLDER CAN AND WILL BE DELIVERED TO THE HOLDER IN ACCORDANCE
WITH THE TERMS OF THIS NOTE.  IF THE MAKER SHALL FAIL TO PAY THE APPLICABLE
MANDATORY PREPAYMENT PRICE TO THE HOLDER ON A TIMELY BASIS AS DESCRIBED IN THIS
SECTION 3.8(C) (OTHER THAN PURSUANT TO A DISPUTE AS TO THE DETERMINATION OF THE
ARITHMETIC CALCULATION OF THE PREPAYMENT PRICE), IN ADDITION TO ANY REMEDY THE
HOLDER MAY HAVE UNDER THIS NOTE AND THE PURCHASE AGREEMENT, SUCH UNPAID AMOUNT
SHALL BEAR INTEREST AT THE RATE OF TWO PERCENT (2%) PER MONTH (PRORATED FOR
PARTIAL MONTHS) UNTIL PAID IN FULL.  UNTIL THE FULL MANDATORY PREPAYMENT PRICE
IS PAID IN FULL TO THE HOLDER, THE HOLDER MAY (I) VOID THE MANDATORY PREPAYMENT
WITH RESPECT TO THAT PORTION OF THE NOTE FOR WHICH THE FULL MANDATORY PREPAYMENT
PRICE HAS NOT BEEN PAID, (II) RECEIVE BACK SUCH NOTE, AND (III) REQUIRE THAT THE
CONVERSION PRICE OF SUCH RETURNED NOTE BE ADJUSTED TO THE LESSER OF (A) THE
CONVERSION PRICE AS IN EFFECT ON THE DATE ON WHICH THE HOLDER VOIDED THE
MANDATORY PREPAYMENT AND (B) THE LOWEST VOLUME WEIGHTED AVERAGE PRICE DURING THE
PERIOD BEGINNING ON THE CONVERSION DATE AND ENDING ON THE DATE THE HOLDER VOIDED
THE MANDATORY PREPAYMENT.


 

19

--------------------------------------------------------------------------------


 


(D)                                 PRO-RATA CONVERSION AND PREPAYMENT.  IN THE
EVENT THE MAKER RECEIVES A CONVERSION NOTICE FROM MORE THAN ONE HOLDER OF THE
NOTES ON THE SAME DAY AND THE MAKER CAN CONVERT AND PREPAY SOME, BUT NOT ALL, OF
THE NOTES PURSUANT TO THIS SECTION 3.8, THE MAKER SHALL CONVERT AND PREPAY FROM
EACH HOLDER OF THE NOTES ELECTING TO HAVE ITS NOTES CONVERTED AND PREPAID AT
SUCH TIME AN AMOUNT EQUAL TO SUCH HOLDER’S PRO-RATA AMOUNT (BASED ON THE
PRINCIPAL AMOUNT OF THE NOTES HELD BY SUCH HOLDER RELATIVE TO THE PRINCIPAL
AMOUNT OF THE NOTES OUTSTANDING) OF ALL THE NOTES BEING CONVERTED AND PREPAID AT
SUCH TIME.


 

Section 3.9                                      No Rights as Shareholder. 
Nothing contained in this Note shall be construed as conferring upon the Holder,
prior to the conversion of this Note, the right to vote or to receive dividends
or to consent or to receive notice as a shareholder in respect of any meeting of
shareholders for the election of directors of the Maker or of any other matter,
or any other rights as a shareholder of the Maker.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1                                      Notices.  Any notice, demand,
request, waiver or other communication required or permitted to be given
hereunder shall be in writing and shall be effective (a) upon hand delivery by
telex (with correct answer back received), telecopy or facsimile at the address
or number designated in the Purchase Agreement (if delivered on a business day
during normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The Maker will give written notice to the
Holder at least ten (10) days prior to the date on which the Maker takes a
record (x) with respect to any dividend or distribution upon the Common Stock,
(y) with respect to any pro rata subscription offer to holders of Common Stock
or (z) for determining rights to vote with respect to any Organic Change,
dissolution, liquidation or winding-up and in no event shall such notice be
provided to such holder prior to such information being made known to the
public.  The Maker will also give written notice to the Holder at least ten (10)
days prior to the date on which any Organic Change, dissolution, liquidation or
winding-up will take place and in no event shall such notice be provided to the
Holder prior to such information being made known to the public. The Maker shall
promptly notify the Holder of this Note of any notices sent or received, or any
actions taken with respect to the Other Notes.

 

Section 4.2                                      Governing Law.  This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York, without giving effect to any of the conflicts of law principles
which would result in the application of the substantive law of another
jurisdiction.  This Note shall not be interpreted or construed with any
presumption against the party causing this Note to be drafted.

 

Section 4.3                                      Headings.  Article and
section headings in this Note are included herein for purposes of convenience of
reference only and shall not constitute a part of this Note for any other
purpose.

 

20

--------------------------------------------------------------------------------


 

Section 4.4                                      Remedies, Characterizations,
Other Obligations, Breaches and Injunctive Relief.  The remedies provided in
this Note shall be cumulative and in addition to all other remedies available
under this Note, at law or in equity (including, without limitation, a decree of
specific performance and/or other injunctive relief), no remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy and nothing herein shall limit a holder’s right to pursue actual damages
for any failure by the Maker to comply with the terms of this Note.  Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the holder
thereof and shall not, except as expressly provided herein, be subject to any
other obligation of the Maker (or the performance thereof).  The Maker
acknowledges that a breach by it of its obligations hereunder will cause
irreparable and material harm to the Holder and that the remedy at law for any
such breach may be inadequate. Therefore the Maker agrees that, in the event of
any such breach or threatened breach, the Holder shall be entitled, in addition
to all other available rights and remedies, at law or in equity, to seek and
obtain such equitable relief, including but not limited to an injunction
restraining any such breach or threatened breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

Section 4.5                                      Enforcement Expenses.  The
Maker and the Holder hereby agree that the prevailing party in any suit, action
or proceeding arising out of or relating to the enforcement of this Note shall
be entitled to reimbursement for reasonable legal fees from the non-prevailing
party.

 

Section 4.6                                      Binding Effect.   The
obligations of the Maker and the Holder set forth herein shall be binding upon
the successors and assigns of each such party, whether or not such successors or
assigns are permitted by the terms hereof.

 

Section 4.7                                      Amendments.  This Note may not
be modified or amended in any manner except in writing executed by the Maker and
the Holder.

 

Section 4.8                                      Compliance with Securities
Laws.  The Holder of this Note acknowledges that this Note is being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment, and that the Holder shall not offer, sell or otherwise
dispose of this Note.  This Note and any Note issued in substitution or
replacement therefor shall be stamped or imprinted with a legend in
substantially the following form:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE
SECURITIES LAWS.”

 

21

--------------------------------------------------------------------------------


 

Section 4.9                                      Consent to Jurisdiction.  Each
of the Maker and the Holder (i) hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Each of the Maker and the Holder consents to process being served in
any such suit, action or proceeding by mailing a copy thereof to such party at
the address in effect for notices to it under the Purchase Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this Section 4.9 shall affect or limit any right to
serve process in any other manner permitted by law.  Each of the Maker and the
Holder hereby agree that the prevailing party in any suit, action or proceeding
arising out of or relating to this Note shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party.

 

Section 4.10                                Parties in Interest.  This Note
shall be binding upon, inure to the benefit of and be enforceable by the Maker,
the Holder and their respective successors and permitted assigns.

 

Section 4.11                                Failure or Indulgence Not Waiver. 
No failure or delay on the part of the Holder in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.

 

Section 4.12                                Maker Waivers.  Except as otherwise
specifically provided herein, the Maker and all others that may become liable
for all or any part of the obligations evidenced by this Note, hereby waive
presentment, demand, notice of nonpayment, protest and all other demands’ and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, and do hereby consent to any number of renewals of extensions of
the time or payment hereof and agree that any such renewals or extensions may be
made without notice to any such persons and without affecting their liability
herein and do further consent to the release of any person liable hereon, all
without affecting the liability of the other persons, firms or Maker liable for
the payment of this Note, AND DO HEREBY WAIVE TRIAL BY JURY.

 


(A)                                  NO DELAY OR OMISSION ON THE PART OF THE
HOLDER IN EXERCISING ITS RIGHTS UNDER THIS NOTE, OR COURSE OF CONDUCT RELATING
HERETO, SHALL OPERATE AS A WAIVER OF SUCH RIGHTS OR ANY OTHER RIGHT OF THE
HOLDER, NOR SHALL ANY WAIVER BY THE HOLDER OF ANY SUCH RIGHT OR RIGHTS ON ANY
ONE OCCASION BE DEEMED A WAIVER OF THE SAME RIGHT OR RIGHTS ON ANY FUTURE
OCCASION.


 


(B)                                 THE MAKER ACKNOWLEDGES THAT THE TRANSACTION
OF WHICH THIS NOTE IS A PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT
ALLOWED BY APPLICABLE LAW, HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH
RESPECT TO ANY PREJUDGMENT REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS
MAY DESIRE TO USE.


 

Section 4.13                                Definitions.  For the purposes
hereof, the following terms shall

 

22

--------------------------------------------------------------------------------


 

have the following meanings:

 

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Trading Day” means (a) a day or which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (b) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
its functions of reporting prices); provided, however, that in the event that
the Common Stock is not listed or quoted as set forth in (a) and (b) hereof,
then Trading Day shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other government action to close.

 

 

 

COMMUNICATION INTELLIGENCE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WIRE INSTRUCTIONS.

 

Payee:
                                                                                                                

 

Bank: 
                                                                                                                

 

Address:
                                                                                                          

                                                                                                            

 

Bank No.:
                                                                                                          

 

Account No.: 
                                                                                                    

 

Account Name:
                                                                                                  

 

24

--------------------------------------------------------------------------------


 

FORM OF

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $
                                 of the principal amount of the above Note No.
       into shares of Common Stock of Communication Intelligence Corporation
(the “Maker”) according to the conditions hereof, as of the date written below.

 

Date of Conversion
                                                                                                                  

 

Applicable Conversion Price
                                                                                                    

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion:
                                                  

 

Signature

 

 

 

 

[Name]

 

Address:

 

 

 

 

 

25

--------------------------------------------------------------------------------

 